Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                       November 8, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 47290-2-II

                               Respondent,

        v.

 JOSHUA JAMES MULLENS,                                       UNPUBLISHED OPINION

                               Appellant.

       MAXA, J. – Joshua Mullens appeals his conviction for possession of a stolen vehicle. His

only claim is that the information charging him was deficient because it failed to include an

essential element of the charged crime: withholding or appropriating the stolen vehicle to the use

of someone other than the true owner.

       In a previous opinion, we held based on State v. Satterthwaite, 186 Wash. App. 359, 344
P.3d 738 (2015) that withholding or appropriating the stolen vehicle to the use of someone other

than the true owner is an essential element of possession of a stolen vehicle that must be included

in the information. State v. Mullens, No. 47290-2-II, slip op. at 2-3 (Wash. Ct. App. Nov. 24,

2015) (unpublished), http://www.courts.wa.gov/opinions/pdf/47290-2.15.pdf. Therefore, we

reversed Mullens’ conviction and dismissed the charge against him without prejudice. Id.

       The Supreme Court subsequently decided State v. Porter, 186 Wash. 2d 85, 375 P.3d 664

(2016). In Porter, the court disapproved the holding in Satterthwaite and held that the

information for the charge of possession of a stolen vehicle need not include language that the
No. 47290-2-II


accused withheld or appropriated the stolen vehicle to the use of someone other than the true

owner. Id. at 90-92, 94. Following its decision in Porter, the Supreme Court granted review in

this case and remanded to this court for reconsideration in light of Porter. State v. Mullens, 186
Wash. 2d 1008, 380 P.3d 494 (2016).

       We now hold that under Porter, the information in this case was constitutionally

sufficient. Accordingly, we affirm Mullens’s conviction for possession of a stolen vehicle.

                                              FACTS

       In October 2014, the State charged Mullens with possession of a stolen vehicle. The

information stated that Mullens “did unlawfully and feloniously knowingly possess a stolen

motor vehicle, knowing that it had been stolen, contrary to RCW 9A.56.068 and RCW

9A.56.140.” Clerk’s Papers at 1. Mullens did not challenge the sufficiency of the information at

trial. The jury found Mullens guilty of possession of a stolen vehicle.

       Mullens appeals his conviction based on the claim that the information charging him with

unlawful possession of a vehicle was deficient.

                                            ANALYSIS

A.     ESSENTIAL ELEMENTS RULE

       An information is constitutionally sufficient only if it includes all the essential elements

of a crime. Porter, 186 Wash. 2d at 89. The primary purpose of the essential elements rule is to

give notice to the accused of the charges and to allow him or her to prepare a defense. Id. If the

State fails to allege every essential element, then the information is insufficient and we must

dismiss the charge without prejudice. Id. at 89-90.

       The test for identifying an essential element of an offense is whether the element’s

specification is necessary to establish the illegality of the behavior charged. Id. at 89. Essential



                                                  2
No. 47290-2-II


elements include only those facts that must be proved beyond a reasonable doubt to convict a

defendant of the charged crime. State v. Zillyette, 178 Wash. 2d 153, 158, 307 P.3d 712 (2013).

When the information is challenged for the first time on appeal, we construe its language

liberally. Id. at 89

B.      ESSENTIAL ELEMENTS OF POSSESSION OF A STOLEN VEHICLE

        RCW 9A.56.068(1) states that a person is guilty of possession of a stolen vehicle if he or

she possesses a stolen motor vehicle. RCW 9A.56.140(1) states that “possessing stolen

property” means “knowingly to receive, retain, possess, conceal, or dispose of stolen property

knowing that it has been stolen and to withhold or appropriate the same to the use of any person

other than the true owner or person entitled thereto.” The information referenced both statutes,

but did not expressly include the language in RCW 9A.56.140(1) about withholding or

appropriating the stolen vehicle to the use of someone other than the true owner.

        Mullens argues that the statutory definition of possessing stolen property in RCW

9A.56.140(1) must be included in the information for the charge of possession of a stolen

vehicle. However, the Supreme Court in Porter expressly rejected that argument. 186 Wash. 2d at

90-92, 94. The court held that an information with language almost identical to the information

here contained all the essential elements of possession of a stolen vehicle and therefore was not

deficient. Id. at 88, 94.

        We apply Porter and hold that the information charging Mullens with possession of a

stolen vehicle was constitutionally sufficient even though it did not include a statement that

Mullens withheld or appropriated the stolen vehicle to the use of someone other than the true

owner. Therefore, the information here was constitutionally sufficient.




                                                 3
No. 47290-2-II


                                        CONCLUSION

       We affirm Mullens’s conviction for possession of a stolen vehicle.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                    MAXA, A.C.J.

 We concur:




 WORSWICK, J.




 SUTTON, J.




                                                4